 


109 HR 2747 IH: Disabled Veterans Life Insurance Enhancement Act of 2005
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2747 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to enhance military and veterans’ life insurance programs administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans Life Insurance Enhancement Act of 2005. 
2.Reduction in premiums under Service-Disabled Veterans Insurance program Section 1922(a) of title 38, United States Code, is amended— 
(1)by inserting (1) after (a); and 
(2)by striking the fourth sentence and all that follows and inserting the following: 
 
(2)Insurance granted under this section shall be issued upon the same terms and conditions as are contained in the standard policies of National Service Life Insurance, except that— 
(A)the amount of such insurance shall be $50,000, or such lesser amount, evenly divisible by $10,000, as the insured may specify; 
(B)the premium rates for such insurance— 
(i)for premiums for months beginning before the date of the enactment of the Disabled Veterans Life Insurance Enhancement Act of 2005 shall be based on the Commissioners 1941 Standard Ordinary Table of Mortality and interest at the rate of 21/4 percent per year; and 
(ii)for premiums for months beginning on or after that date shall be based upon the 2001 Commissioners Standard Ordinary Table of Mortality and interest at the rate of 41/2 percent per year;  
(C)all cash, loan, paid-up, and extended values— 
(i)for a policy issued under this section before the date of the enactment of the Disabled Veterans Life Insurance Enhancement Act of 2005 shall be based upon the Commissioners 1941 Standard Ordinary Table of Mortality and interest at the rate of 21/4 percent per year; and 
(ii)for a policy issued under this section on or after that date shall be based upon the 2001 Commissioners Standard Ordinary Table of Mortality and interest at the rate of 41/2 percent per year; 
(D)all settlements on policies involving annuities shall be calculated on the basis of the Annuity Table for 1949, and interest at the rate of 21/4 percent per year; 
(E)insurance granted under this section shall be on a nonparticipating basis; 
(F)all premiums and other collections for insurance under this section shall be credited directly to a revolving fund in the Treasury of the United States; and 
(G)any payments on such insurance shall be made directly from such fund. 
(3)Appropriations to the fund referred to in subparagraphs (F) and (G) of paragraph (2) are hereby authorized. 
(4)As to insurance issued under this section, waiver of premiums pursuant to section 602(n) of the National Service Life Insurance Act of 1940 and section 1912 of this title shall not be denied on the ground that the service-connected disability became total before the effective date of such insurance.  . 
3.Increase to $200,000 in maximum coverage under Veterans’ Mortgage Life Insurance program 
(a)IncreaseSubsection (b) of section 2106 of title 38, United States Code, is amended— 
(1)by inserting (1) after (b); 
(2)by designating the second, third, and fourth sentences as paragraphs (2), (3), and (4), respectively; 
(3)in paragraph (1), as designated by paragraph (1) of this subsection, by striking may not exceed and all that follows through on the housing unit. and inserting  
shall be the amount of the loan outstanding on the housing unit, except that— 
(A)coverage may not exceed $200,000; and 
(B)a veteran may elect, in writing, to be covered for less than the maximum coverage available.; and 
(4)in paragraph (2), as designated by paragraph (2) of this subsection, by striking of such insurance and inserting of insurance provided a veteran under this section. 
(b)Conforming amendmentSubsection (g) of such section is amended by striking of this section or and inserting or an election under that subsection or by. 
(c)Effective dateThe amendments made by subsection (a) shall take effect at the end of the 120-day period beginning on the date of the enactment of this Act. 
4.Inclusion of still-born children in dependent-coverage under Servicemembers Group Life Insurance program 
(a)Coverage of still-born childrenSection 1965(10) of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(C)The member’s natural child from the fetal gestational age of 20 weeks (or from a fetal weight of 450 grams if gestational age cannot be determined), other than a case in which there is an induced termination of pregnancy.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as of November 1, 2001.  
 
